133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.IN RE Nolan L.K. CRABBE, Debtor
No. 97-16013.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997**Decided Dec. 17, 1997.

1
Before SNEED, LEAVY and TROTT, Circuit Judges


2
MEMORANDUM*


3
Nolan L.K. Crabbe appeals pro se the decision of the Bankruptcy Appellate Panel dismissing as moot his appeal from a bankruptcy court's order lifting the automatic stay in bankruptcy.  "Bankruptcy's mootness rule applies when an appellant has failed to obtain a stay from an order that permits a sale of a debtor's assets."  In re Onouli-Kona Land Co.  (Onouli-Kona Land Co. v. Estate of Richards ), 846 F.2d 1170, 1171 (9th Cir.1988).  Here, Crabbe failed to obtain a stay, and he has failed to show that any exceptions to the mootness rule apply to his case.  Consequently, we dismiss the appeal as moot.  See id.


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3